125 F.3d 858
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Stephen M. O'CONNOR, Plaintiff-Appellant,v.Charles MORELAND, State of California Parole Agent;  Boardof Control State of California;  CharlesGillingman, Sheriff;  Santa ClaraCounty, Defendants-Appellees.
No. 97-15575.
United States Court of Appeals, Ninth Circuit.
Submitted September 22, 1997.**Decided September 26, 1997.

Appeal from the United States District Court for the Northern District of California James Ware, District Judge, Presiding;  No. CV-96-20389-JW.
Before:  HALL, BRUNETTI, and THOMAS, Circuit Judges.


1
MEMORANDUM*


2
Stephen M. O'Connor appeals pro se the district court's Fed.R.Civ.P. 12(b)(6) dismissal of his civil rights action pursuant to 42 U.S.C. §§ 1983, 1985, and 1988 on statute of limitation grounds.  We have jurisdiction pursuant to 28 U.S.C. § 1291, and we affirm.


3
O'Connor contends that the district court erred by determining as a matter of law that his action was barred by the statute of limitations because O'Connor pled facts to support his waiver, estoppel, and continuing violation theories.  This contention lacks merit.


4
We review de novo a district court's dismissal on statute of limitations grounds.  See Washington v. Garrett, 10 F.3d 1421, 1428 (9th Cir.1994).


5
Claims brought under 42 U.S.C. §§ 1983, 1985, and 1988 are subject to a one-year statute of limitations.  See McDougal v. County of Imperial, 942 F.2d 668, 673-74 (9th Cir.1991).


6
Here, the allegedly illegal search occurred on May 20, 1994, and O'Connor filed the instant action on May 20, 1996.  Because O'Connor failed to plead sufficient facts to support waiver, estoppel, or continuing violation theories, the district court properly dismissed the action on statute of limitation grounds.  See Washington, 10 F.3d at 1428.


7
AFFIRMED.



**
 The panel unanimously finds this case suitable for decision without oral argument.  See Fed.  R.App. P. 34(a);  9th Cir.  R. 34-4


*
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.  R. 36-3